Cohn and Callahan, JJ.
(dissenting). "The cross-examination of defendant by the District Attorney was entirely proper. In view of the written statements of defendant in the District Attorney’s possession admitting the commission of the crimes concerning which defendant was being interrogated, the District Attorney acted in entire good faith in pursuing the cross-examination as he did in the hope of inducing the defendant to abandon his negative answers (People v. Sorge, 301 N. Y. 198, 200, 201; People v. Jones, 297 N. Y. 459). Moreover, the guilt of the defendant of the crime charged was clearly established. The judgment of conviction should be affirmed.
Van Voorhis and Shientag, JJ., concur with Heeeernan, J.; Cohn and Callahan, JJ., dissent and vote to affirm, in opinion.
Judgment reversed and a new trial ordered.